Citation Nr: 0837456	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel





INTRODUCTION

The veteran had active service from February 1969 to June 
1970.  He was awarded the Purple Heart Medal and Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

A rating decision, dated in November 1999, granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective April 28, 1999.  The February 2007 rating decision 
on appeal increased the evaluation of the veteran's service-
connected PTSD from 30 percent to 50 percent, effective 
December 26, 2006.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, a VA mental 
health consultation report, dictated in March 2007, indicates 
that the reviewing clinical psychologist did not have the raw 
testing data from a private psychological assessment 
performed by Dr. B. in December 2006.  The VA clinical 
psychologist indicated that he would often review such data 
when completing forensically based disability evaluations.  
He added that having the raw data "in hand" would provide 
more evidence regarding the veteran's overall level of 
functioning.  In short, he stated that a review of the raw 
data from Dr. B. would be beneficial in reviewing the 
veteran's claim of an increased rating, especially as it 
pertained to interpreting his Global Assessment of 
Functioning (GAF) score.  The claims folder does not contain 
the aforementioned raw data and the record does not reflect 
that any attempts have been made to contact the private 
psychologist to obtain the raw data.  The Board finds that 
these private clinical records may further assist the Board 
in developing a more complete picture of the veteran's 
disability and a reasonable effort should be made to obtain 
them.  See 38 U.S.C.A. § 5103A(b).  

Additionally, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court), in a recent 
decision, outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must notify the claimant that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) (1) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  The veteran has not been provided with such 
notice and the Board finds that corrective notice should be 
sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically including notice 
that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; and (4) 
examples of the types of medical and lay 
evidence the veteran may submit to (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.

2.  Contact the veteran and request him 
to identify the complete name, address, 
and approximate dates of treatment for 
J.B., Ph.D., on a provided VA Form 21-
4142, Authorization and Consent to 
Release Information.  After obtaining 
proper authorization from the veteran, 
contact J.B., Ph.D., and request the raw 
testing data associated with 
psychological testing performed in 
December 2006 regarding scores on the PK 
scale.  Also, notify the veteran that he 
may obtain the evidence himself and send 
it to VA.  

3.  If the private records from J.B., 
Ph.D., are obtained, associate them with 
the claims file and send it to the VA 
licensed clinical psychologist who did 
the mental health consultation report, 
dictated March 29, 2007.  If this 
clinical psychologist is not available, 
send the claims file to a mental health 
specialist with similar qualifications.  
Ask the mental health specialist to 
review the entire record and determine 
how the December 2006 private 
psychological assessment report should be 
interpreted in establishing a GAF score 
for PTSD.  The examiner is also asked to 
reconcile the GAF scores of record, to 
include those provided upon examination 
in September 2006, December 2006, and 
March 2007.  

If additional psychological testing or an 
examination is deemed warranted, then the 
veteran should be scheduled for the same.

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).   



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




